UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14C INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) þ Definitive Information Statement STRATUM HOLDINGS, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: STRATUM HOLDINGS, INC. 11011 Richmond Avenue, Suite 525 Houston, Texas 77042 NOTICE OF ACTION TAKEN BY WRITTEN CONSENT OF STOCKHOLDERS IN LIEU OF A MEETING WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY October 9, 2013 To Our Stockholders: NOTICE IS HEREBY GIVEN that on September 27, 2013, Stratum Holdings, Inc., a Nevada corporation (“Company”), received written consents from the estate of Larry M. Wright and certain members of Mr. Wright’s family (together, the “Majority Stockholders”), representing 2,123,140 shares of the Company’s common stock, or approximately 79.9% of our issued and outstanding common stock as of September 27, 2013 (“Record Date”).The Majority Stockholders as of the Record Date have approved the following actions by written consent: The election of one (1) director, to serve for a term of one (1) year or until his or her successor shall have been duly elected and qualified The Majority Stockholders approved this action because the Company has been left with no directors as a result of the untimely death of the Company’s sole director, Larry M. Wright. WE ARE NOT ASKING YOU FOR A PROXY OR CONSENT AND YOU ARE REQUESTED NOT TO SEND US A PROXY OR CONSENT WITH RESPECT TO THE MATTERS SET FORTH HEREIN.Because the written consent of shareholders satisfies any applicable shareholder voting requirement of the Nevada Revised Statutes, our Articles of Incorporation, as amended, and Bylaws, we are not asking for a proxy and you are not requested to send one. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the filing of the Articles of Amendment to Amended Articles of Incorporation will not be effected until a date at least 20 days after the date on which this Information Statement has been mailed to our shareholders.We anticipate that the actions contemplated herein will be effected on or about the close of business on October 28, 2013. We have asked or will ask brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of our common stock held of record by such persons. The accompanying Information Statement is for information purposes.Please read the accompanying Information Statement carefully. /s/ D. Hughes Watler, Jr. D. Hughes Watler, Jr. Chief Financial Officer STRATUM HOLDINGS, INC. 11011 Richmond Avenue, Suite 525 Houston, Texas 77042 INFORMATION STATEMENT INTRODUCTION This Information Statement is being mailed or otherwise furnished to shareholders of Stratum Holdings, Inc., a Nevada corporation (“Company”), a Nevada corporation, in connection with certain shareholder action taken by written consent of the holders of a majority of our outstanding shares of common stock of record as of September 27, 2013 to elect D. Hughes Watler, Jr., our current Chief Financial Officer, as the director of the Company, to serve from the date which is twenty (20) days after the date of the first mailing of this Information Statement until the next annual meeting of shareholders or until such person’s successor is duly elected and qualified. The shareholder action was required because the Company has been left with no directors as a result of the untimely death of the Company’s sole director, Larry M. Wright.The Majority Shareholders have taken action to install a new sole director so that the Company continues to effectively conduct the Company's business. For the election of directors, a plurality of the votes cast at a meeting at which a quorum is present is required. Under Nevada law, however, we are permitted to obtain approval of such election by written consent of the holders of outstanding shares of voting capital stock having not less than the minimum number of votes that would be necessary to approve such action at a meeting at which all shares entitled to vote thereon were present and voted. Record Date has been fixed as of September 27, 2013 (the “Record Date”) for the determination of shareholders who are entitled to give consent and to receive this Information Statement. As of the Record Date, except for our common stock, there are no outstanding shares of any other class of the Company’s stock which might be entitled to vote on the election of directors. In order to eliminate the costs of and time involved in holding a meeting of our shareholders, we have obtained the requisite written consents to this action from five (5) shareholders who or which, as of the Record Date, representing 2,123,140 shares of the Company’s common stock, or approximately 79.9% of our issued and outstanding common stock as of September 27, 2013 The election of the director will become effective twenty (20) days after the date of the first mailing of this Information Statement. WE ARE NOT ASKING YOU FOR A PROXY OR CONSENT AND YOU ARE REQUESTED NOT TO SEND US A PROXY OR CONSENT WITH RESPECT TO THE MATTERS SET FORTH HEREIN. Why was a Shareholder Vote Needed? The Corporation's board of directors generally has one member, who is to be elected by the Shareholders annually. The Majority Stockholders voted to elect one new director, Mr. D. Hughes Watler, Jr., our current Chief Financial Officer, to serve for a one year period. What Is the Purpose of the Information Statement? This Information Statement is being provided pursuant to Section 14 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to notify our shareholders as of the close of business on the Record date of the corporate actions expected to be taken pursuant to the written consent of Majority Stockholders. Specifically, holders of our voting stock entitled to cast 79.9% of the votes elected Mr. D. Hughes Watler, Jr. as the sole director of the Company. Who Is Entitled to Notice? All holders of shares of our common stock as of the close of business on the Record Date were entitled to notice of the Proposals. As of the Record Date, there were 2,655,738 shares of common stock issued and outstanding. What Vote Was Required to Approve the Proposals? The approval of each of the Election is by plurality of the votes cast, with each share entitled to one vote.Under Nevada corporate law and our governing documents, all the activities requiring shareholder approval may be taken by obtaining the written consent in lieu of a meeting of the shareholders. Each share of our common stock is entitled to one (1) vote on each matter.Because shareholders entitled to cast a number of votes equal to 79.9% of our total voting stock approved the election of Mr. D. Hughes Watler, Jr, no action by the other shareholders is required at this time. Who is paying the cost of this Information Statement? We will pay the cost of preparing and sending out this Information Statement. Only one Information Statement is being delivered to two or more stockholders who share an address unless the Company receives contrary instructions from one or more of the stockholders. The Company will promptly deliver upon written or oral request a separate copy of the Information Statement to a stockholder at a shared address to which a single copy of the document was delivered. If you would like to request additional copies of the Information Statement, or if in the future you would like to receive separate copies of information or proxy statements, annual reports, or notices of internet availability, or, if you are currently receiving multiple copies of these documents and would, in the future, like to receive only a single copy, please so instruct us by telephoning the Company’s offices at (713) 479-7050. Will Shareholders Receive Dissenters’ or Appraisal Rights? No dissenters' or appraisal rights are available to shareholders under the Nevada Revised Statutes. PROPOSAL ELECTION OF DIRECTOR The Corporation's board of directors generally consists of at least one (1) director, who is to be elected by the Shareholders annually. The directors serve until the next annual meeting of the shareholders or until their respective successors are duly elected and qualified. The Majority Shareholders have elected Mr. D. Hughes Watler, Jr., our current Chief Financial Officer, to serve as a director.The election of directors at the annual meeting of shareholders generally requires the vote of the shareholders of the Company’s securities entitled to vote on such issue. Currently, the only class of securities outstanding is the common stock of the Company and that class is the only class entitled to vote on the election of directors. Election is by plurality of the votes cast, with each share entitled to one vote. On September 27, 2013, by written consent, five (5) shareholders whose shares represent 79.9% of the outstanding shares of the Company’s common stock as of the Record Date, have voted to elect Mr. D. Hughes Watler, Jr. Accordingly there is no need to have a shareholders’ meeting to consider such action. You are hereby being notified of the election of the named director. The following table sets forth information regarding our newly elected sole director. NAME AGE POSITIONS D. Hughes Watler, Jr. 65 Director, Chief Financial Officer and acting senior executive officer D. Hughes Watler, Jr., has served as Chief Financial Officer since February 2007 after initially joining the Company as Vice President-Capital Markets in September 2006.He previously served as Senior Vice President & Chief Financial Officer of Goodrich Petroleum Corporation (NYSE: GDP) from March 2003 to May 2006 and as a financial officer of several other public and private energy companies.He was formerly an audit partner with Price Waterhouse LLP. Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our by-laws. Family Relationships There are no family relationships between or among the directors, executive officers or persons nominated or chosen by us to become directors or executive officers. Significant Employees We currently have five employees in the Company. Director or Officer Involvement in Certain Legal Proceedings To the Company’s knowledge, during the past ten (10) years, none of the following occurred with respect to one of our present or former directors or executive officers: (1) any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (2) any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of any competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and (4) being found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Material Proceedings Adverse to Company To the Company’s knowledge, no director, officer or affiliate of the Company, any owner of record or beneficial owner of more than five percent (5%) of any class of voting securities of the Company, or any associate of any such director, officer, affiliate of the registrant, or security holder is a party adverse to the Company or has a material interest adverse to the Company. Transactions with Related Persons In the year ended December 31, 2012, the Company partially repaid stockholder notes and advances from a company owned by Larry M. Wright in the net amount of $305,286.As of December 31, 2012, the outstanding balance of such advances owed to the company owned by Mr. Wright was $14,714.Such unsecured advances accrue interest at the rate 10% per annum.In addition, the Company has granted a second lien on its oil and gas properties to a former stockholder in the amount of approximately $900,000. Board Committees The Company currently has not established any committees of the Board. Our Board may designate from among its members an executive committee and one or more other committees in the future. We do not have a nominating committee or a nominating committee charter. Further, we do not have a policy with regard to the consideration of any director candidates recommended by security holders The entire Board performs all functions that would otherwise be performed by committees. Given the present size of our Board it is not practical for us to have committees. If we are able to grow our business and increase our operations, we intend to expand the size of our Board and allocate responsibilities accordingly. Ethics and Code of Conduct The Board and management strive to perform and fulfill their respective duties and obligations in a responsible and ethical manner. The Company has not formally adopted a code of ethics, however, it will consider the adoption of a code of ethics at a future date as growth and other circumstances should dictate.At the present time, we are a small company with only five employees and our management is in close contact with the daily activities of all employees.Accordingly, we do not believe that it would represent a cost effective use of our limited financial resources to incur the legal fees and other expenses that would be required to implement a formal code of ethics pursuant to Item 406 of Regulation S-K. Director Independence We are not currently subject to any standards regarding the “independence” of directors on our Board, or otherwise subject to any requirements of any national securities exchange or an inter-dealer quotation system with respect to the need to have a majority of our directors be independent.Mr. Watler is not considered to be an “independent” director as the term is defined by The Nasdaq Stock Market. Director and Executive Compensation General We do not currently pay any form of compensation to non-employee directors. The following table summarizes certain information with respect to the compensation earned by the Company’s executive officers for services rendered in all capacities during the years indicated. Summary Compensation Table Nonequity Nonqual. Fiscal Annual Compensation Stock Option Incentive Deferred All Other Total Name & Principal Position Year Salary Bonus Awards Awards Comp. Comp. Comp. Comp. Larry M. Wright $ $ $
